                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA                                 )    Case No. 03:19-MJ-00141-MMS
                Plaintiff                                  )
                                                           )
  vs.                                                      )
                                                           )
  Derrick Deon HARBIN                                      )
                   Defendants                              )
                                                           )

 __________________                                        )
                                                           )


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

         I, Andrew E Grow, Jr., United States Postal Inspector ("USPIS")~ being duly sworn,

 depose and state that:

 I.      BACKGROUND AND EXPERIENCE OF AFFIANT

        1.        I am a United States Postal Inspector, assigned to investigate the unlawful

transportation of contraband, including Title 21 controlled substances, through the United

States Mail.

        2.        I have been a Postal Inspector since July 2016 and I am currently assigned to

the Seattle Division, specifically to the Anchorage Domicile, which is responsible for

investigation of control substance law violations involving the United States mail.

        3.        As part of my duties as a U.S. Postal Inspector, I investigate drug trafficking

organizations, including their smuggling routes and the techniques that they use for transporting

controlled substances such as marijuana, cocaine, methamphetamine, and heroin. My duties

include investigating drug trafficking organizations, interviewing witnesses, victims and

suspects, identifying people involved, developing probable cause for cases, handling and


APR - 1 2019

             Case 3:19-mj-00141-MMS Document 1-1 Filed 04/01/19 Page 1 of 4
processing various types of evidence, and assembling cases for prosecution. I have conducted

and/or participated in numerous investigations relating to the use, possession, manufacture, and

trafficking of controlled substances, and I have become familiar with devices, paraphernalia,

techniques, and practices used by people engaged in the use, possession, manufacture, and

trafficking of controlled substances. I have also conducted and/or participated in investigations

which have resulted in the seizure of marijuana, cocaine hydrochloride, opium, heroin,

methamphetamine, MDMA (ecstasy), fentanyl, prescription medications, firearms, cellular

phones, surveillance systems, cameras, memory cards, computers, documents, money, and

precious metals. I have also conducted numerous interviews of people involved in the use,

possession, manufacture, and trafficking of controlled substances which have added to my

knowledge of the illegal drug culture that exists in Alaska.

II.     PURPOSE OF AFFIDAVIT

         This Affidavit is presented in support of a criminal complaint and request for the issuance

of arrest warrant against and for Derrick Deon HARBIN for whom I submit there is probable

cause to believe he did attempt to possess and possessed with the intent to distribute 1000 grams

or more of heroin and possessed with the intent to distribute 400 grams or more of a mixture or

substance containing a detectable amount ofN-phenyl-N- [ 1- ( 2-phenylethyl )-4-piperidinyl]

propanamide (Fentanyl) is in violation of Title 21 United States Code, Section 846, 841(a)(l),

(b)(l)(B), and (b)(l)(A)(vi). I have not set forth in this affidavit all of the facts and sources of

information of which I am familiar that support my assertion of probable cause.


 III.     PROBABLE CAUSE STATEMENT

         1.     On March 28, 2019, USPIS in Anchorage, AK executed a Federal Search Warrant

      on Priority Mail Parcel 9505 5145 0164 9085 2696 51 addressed to "Jordana Franco, 340

      APR - 1 2019

           Case 3:19-mj-00141-MMS Document 1-1 Filed 04/01/19 Page 2 of 4
Beulah CIR, Apt# A, Anchorage, Alaska 99504" from "Denis F, 6519 Templeton St,

Huntington, Park 90255." Inside the parcel was approximately 1009.67 gross grams of a

hard, dark-colored substance which field tested positive for heroin.

    2.       On March 29, 2019, a controlled delivery was conducted of the Subject Parcel at

the recipient's address in which the seized narcotics were removed and a representative

sample of the heroin was placed inside of the Subject Parcel.

    3.       On March 29, 2019 at approximately 12:27 PM, the Subject Parcel was delivered

at the recipient's address. An unidentified female accepted the Subject Parcel at the front

door.

    4.       On March 29, 2019, at approximately 1:00 PM, a black Ford Taurus bearing

Alaska license GNM806 (registered owner is HARBIN) arrived at the recipient's address and

a black male (identified from a driver's license photo as HARBIN) exited the vehicle and

entered the recipient house.

    5.       On March 29, 2019, at approximately 1:05 PM, surveillance observed HARBIN

leave the recipient residence with the Subject Parcel. Surveillance followed HARBIN (in

GNM806) to 340 Bolin St # B, Anchorage, AK.

    6.       On March 29, 2019, at approximately 1:11 PM the Subject Parcel was opened and

Federal Beeper Order 03:19-MJ-00138-MMS was executed at 340 Bolin St# B, Anchorage,

AK.

    7.       As a result of the controlled delivery, HARBIN was found to have evidence of

opening and touching the interior of the Subject Parcel.

    8.       On March 29, 2019, a Federal Search Warrant was executed on 340 Bolin St# B,

Anchorage, AK. As a result of the search warrant approximately 2900 gross grams of


APR - 1 2019

         Case 3:19-mj-00141-MMS Document 1-1 Filed 04/01/19 Page 3 of 4
suspected heroin, approximately 1200 gross grams of fentanyl pills, and a loaded Mossberg

.22 subgun was seized.

   9.      From my experience, the amount of heroin and fentanyl pills seized from the

Subject Parcel and 340 Bolin St # B, Anchorage, AK is consistent with distribution amounts.




                                               Respectfully submitted,




                                                ~
                                              Andrew E. Grow, Jr.
                                              Postal Inspector, USPIS
                                              Anchorage Domicile




     Case 3:19-mj-00141-MMS Document 1-1 Filed 04/01/19 Page 4 of 4
